SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 1999 Commission File Number 33-82034 INDIANTOWN COGENERATION, L.P. (Exact name of co-registrant as specified in its charter) Delaware 52-1722490 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) INDIANTOWN COGENERATION FUNDING CORPORATION (Exact name of co-registrant as specified in its charter) Delaware 52-1889595 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 7500 Old Georgetown Road, 13th Floor Bethesda, Maryland 20814-6161 (Registrants' address of principal executive offices) (301)-718-6800 (Registrants' telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indiantown Cogeneration, L.P. Indiantown Cogeneration Funding Corporation PART I FINANCIAL INFORMATION Page No. Item 1 Financial Statements: Consolidated Balance Sheets as of June 30, 1999 (Unaudited) and December 31, 19981 Consolidated Statements of Operations for the Six Months Ended June 30, 1999 (Unaudited) and June 30, 1998 (Unaudited)3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 1999 (Unaudited) and June 30, 1998 (Unaudited)4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations8 PART II OTHER INFORMATION Item 1 Legal Proceedings13 Item 5 Other Information14 Item 6 Exhibits and Reports on Form 8-K16 Signatures18 PART I FINANCIAL INFORMATION Indiantown Cogeneration, L.P. Consolidated Balance Sheets As of June 30, 1999 and December 31, 1998 June 30, December 31, ASSETS 1999 1998 (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 2,019,791 $ 2,419,089 Accounts receivable-trade 13,611,924 12,369,594 Inventories 1,182,230 940,125 Prepaids 1,130,022 736,700 Deposits 44,000 44,000 Investments held by Trustee, including restricted funds of $2,701,160 and $2,718,549, respectively 3,137,753 2,770,774 Total current assets 21,125,720 19,280,282 INVESTMENTS HELD BY TRUSTEE, restricted funds 14,065,700 14,001,428 DEPOSITS 75,000 75,000 PROPERTY, PLANT & EQUIPMENT: Land 8,582,363 8,582,363 Electric and steam generating facilities 697,049,583 695,929,380 Less accumulated depreciation (58,005,530) (50,323,285) Net property, plant & equipment 647,626,416 654,188,458 FUEL RESERVE 1,062,459 3,428,403 DEFERRED FINANCING COSTS, net of accumulated amortization of $43,439,465 and $43,020,796, respectively 16,747,451 17,166,120 Total assets $ 700,702,746 $708,139,691 The accompanying notes are an integral part of these consolidated balance sheets. 1 Indiantown Cogeneration, L. P. Consolidated Balance Sheets As of June 30, 1999 and December 31, 1998 June 30, December 31, LIABILITIES AND PARTNERS' CAPITAL 1999 1998 (Unaudited)
